

117 S40 IS: Commission to Study and Develop Reparation Proposals for African Americans Act
U.S. Senate
2021-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 40IN THE SENATE OF THE UNITED STATESJanuary 25, 2021Mr. Booker (for himself, Mr. Durbin, Mrs. Feinstein, Mr. Coons, Ms. Hirono, Mr. Sanders, Ms. Duckworth, Mr. Markey, Mr. Merkley, Mr. Whitehouse, Ms. Klobuchar, Ms. Warren, Mr. Casey, Mrs. Murray, Mr. Blumenthal, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo address the fundamental injustice, cruelty, brutality, and inhumanity of slavery in the United States and the 13 American colonies between 1619 and 1865 and to establish a commission to study and consider a national apology and proposal for reparations for the institution of slavery, its subsequent de jure and de facto racial and economic discrimination against African Americans, and the impact of these forces on living African Americans, to make recommendations to the Congress on appropriate remedies, and for other purposes.1.Short titleThis Act may be cited as the Commission to Study and Develop Reparation Proposals for African Americans Act.2.Findings and purpose(a)FindingsThe Congress finds that—(1)approximately 4,000,000 Africans and their descendants were enslaved in the United States and colonies that became the United States from 1619 to 1865;(2)the institution of slavery was constitutionally and statutorily sanctioned by the Government of the United States from 1789 through 1865;(3)the slavery that flourished in the United States constituted an immoral and inhumane deprivation of Africans’ life, liberty, African citizenship rights, and cultural heritage, and denied them the fruits of their own labor;(4)a preponderance of scholarly, legal, community evidentiary documentation and popular culture markers constitute the basis for inquiry into the on-going effects of the institution of slavery and its legacy of persistent systemic structures of discrimination on living African Americans and society in the United States;(5)following the abolition of slavery the United States Government, at the Federal, State, and local level, continued to perpetuate, condone and often profit from practices that continued to brutalize and disadvantage African Americans, including share cropping, convict leasing, Jim Crow, redlining, unequal education, and disproportionate treatment at the hands of the criminal justice system; and(6)as a result of the historic and continued discrimination, African Americans continue to suffer debilitating economic, educational, and health hardships including but not limited to having nearly 1,000,000 Black people incarcerated; an unemployment rate more than twice the current White unemployment rate; and an average of less than 1/16 of the wealth of White families, a disparity which has worsened, not improved over time.(b)PurposeThe purpose of this Act is to establish a commission to study and develop reparation proposals for African Americans as a result of—(1)the institution of slavery, including both the Trans-Atlantic and the domestic trade which existed from 1565 in colonial Florida and from 1619 through 1865 within the other colonies that became the United States, and which included the Federal and State governments which constitutionally and statutorily supported the institution of slavery;(2)the de jure and de facto discrimination against freed slaves and their descendants from the end of the Civil War to the present, including economic, political, educational, and social discrimination;(3)the lingering negative effects of the institution of slavery and the discrimination described in paragraphs (1) and (2) on living African Americans and on society in the United States;(4)the manner in which textual and digital instructional resources and technologies are being used to deny the inhumanity of slavery and the crime against humanity of people of African descent in the United States;(5)the role of Northern complicity in the Southern based institution of slavery;(6)the direct benefits to societal institutions, public and private, including higher education, corporations, religious and associational;(7)and thus, recommend appropriate ways to educate the American public of the Commission’s findings;(8)and thus, recommend appropriate remedies in consideration of the Commission’s findings on the matters described in paragraphs (1), (2), (3), (4), (5), and (6); and(9)submit to the Congress the results of such examination, together with such recommendations.3.Establishment and duties(a)EstablishmentThere is established the Commission to Study and Develop Reparation Proposals for African Americans (hereinafter in this Act referred to as the Commission).(b)DutiesThe Commission shall perform the following duties:(1)Identify, compile and synthesize the relevant corpus of evidentiary documentation of the institution of slavery which existed within the United States and the colonies that became the United States from 1619 through 1865. The Commission’s documentation and examination shall include but not be limited to the facts related to—(A)the capture and procurement of Africans;(B)the transport of Africans to the United States and the colonies that became the United States for the purpose of enslavement, including their treatment during transport;(C)the sale and acquisition of Africans as chattel property in interstate and intrastate commerce;(D)the treatment of African slaves in the colonies and the United States, including the deprivation of their freedom, exploitation of their labor, and destruction of their culture, language, religion, and families; and(E)the extensive denial of humanity, sexual abuse and the chatellization of persons.(2)The role which the Federal and State governments of the United States supported the institution of slavery in constitutional and statutory provisions, including the extent to which such governments prevented, opposed, or restricted efforts of formerly enslaved Africans and their descendants to repatriate to their homeland.(3)The Federal and State laws that discriminated against formerly enslaved Africans and their descendants who were deemed United States citizens from 1868 to the present.(4)The other forms of discrimination in the public and private sectors against freed African slaves and their descendants who were deemed United States citizens from 1868 to the present, including redlining, educational funding discrepancies, and predatory financial practices.(5)The lingering negative effects of the institution of slavery and the matters described in paragraphs (1), (2), (3), (4), (5), and (6) on living African Americans and on society in the United States.(6)Recommend appropriate ways to educate the American public of the Commission’s findings.(7)Recommend appropriate remedies in consideration of the Commission’s findings on the matters described in paragraphs (1), (2), (3), (4), (5), and (6). In making such recommendations, the Commission shall address among other issues, the following questions:(A)How such recommendations comport with international standards of remedy for wrongs and injuries caused by the State, that include full reparations and special measures, as understood by various relevant international protocols, laws, and findings.(B)How the Government of the United States will offer a formal apology on behalf of the people of the United States for the perpetration of gross human rights violations and crimes against humanity on African slaves and their descendants.(C)How Federal laws and policies that continue to disproportionately and negatively affect African Americans as a group, and those that perpetuate the lingering effects, materially and psycho-social, can be eliminated.(D)How the injuries resulting from matters described in paragraphs (1), (2), (3), (4), (5), and (6) can be reversed and provide appropriate policies, programs, projects and recommendations for the purpose of reversing the injuries.(E)How, in consideration of the Commission’s findings, any form of compensation to the descendants of enslaved African is calculated.(F)What form of compensation should be awarded, through what instrumentalities and who should be eligible for such compensation.(G)How, in consideration of the Commission’s findings, any other forms of rehabilitation or restitution to African descendants is warranted and what the form and scope of those measures should take.(c)Report to congressThe Commission shall submit a written report of its findings and recommendations to the Congress not later than the date which is one year after the date of the first meeting of the Commission held pursuant to section 4(c).4.Membership(a)Number and appointment(1)The Commission shall be composed of 13 members, who shall be appointed, within 90 days after the date of enactment of this Act, as follows:(A)Three members shall be appointed by the President.(B)Three members shall be appointed by the Speaker of the House of Representatives.(C)One member shall be appointed by the President pro tempore of the Senate.(D)Six members shall be selected from the major civil society and reparations organizations that have historically championed the cause of reparatory justice.(2)All members of the Commission shall be persons who are especially qualified to serve on the Commission by virtue of their education, training, activism or experience, particularly in the field of African-American studies and reparatory justice.(b)TermsThe term of office for members shall be for the life of the Commission. A vacancy in the Commission shall not affect the powers of the Commission and shall be filled in the same manner in which the original appointment was made.(c)First meetingThe President shall call the first meeting of the Commission within 120 days after the date of the enactment of this Act or within 30 days after the date on which legislation is enacted making appropriations to carry out this Act, whichever date is later.(d)QuorumSeven members of the Commission shall constitute a quorum, but a lesser number may hold hearings.(e)Chair and vice chairThe Commission shall elect a Chair and Vice Chair from among its members. The term of office of each shall be for the life of the Commission.(f)Compensation(1)Except as provided in paragraph (2), each member of the Commission shall receive compensation at the daily equivalent of the annual rate of basic pay payable for GS–18 of the General Schedule under section 5332 of title 5, United States Code, for each day, including travel time, during which he or she is engaged in the actual performance of duties vested in the Commission.(2)A member of the Commission who is a full-time officer or employee of the United States or a Member of Congress shall receive no additional pay, allowances, or benefits by reason of his or her service to the Commission.(3)All members of the Commission shall be reimbursed for travel, subsistence, and other necessary expenses incurred by them in the performance of their duties to the extent authorized by chapter 57 of title 5, United States Code.5.Powers of the Commission(a)Hearings and sessionsThe Commission may, for the purpose of carrying out the provisions of this Act, hold such hearings and sit and act at such times and at such places in the United States, and request the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents, as the Commission considers appropriate. The Commission may invoke the aid of an appropriate United States district court to require, by subpoena or otherwise, such attendance, testimony, or production.(b)Powers of subcommittees and membersAny subcommittee or member of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by this section.(c)Obtaining official dataThe Commission may acquire directly from the head of any department, agency, or instrumentality of the executive branch of the Government, available information which the Commission considers useful in the discharge of its duties. All departments, agencies, and instrumentalities of the executive branch of the Government shall cooperate with the Commission with respect to such information and shall furnish all information requested by the Commission to the extent permitted by law.6.Administrative provisions(a)StaffThe Commission may, without regard to section 5311(b) of title 5, United States Code, appoint and fix the compensation of such personnel as the Commission considers appropriate.(b)Applicability of certain civil service lawsThe staff of the Commission may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that the compensation of any employee of the Commission may not exceed a rate equal to the annual rate of basic pay payable for GS–18 of the General Schedule under section 5332 of title 5, United States Code.(c)Experts and consultantsThe Commission may procure the services of experts and consultants in accordance with the provisions of section 3109(b) of title 5, United States Code, but at rates for individuals not to exceed the daily equivalent of the highest rate payable under section 5332 of such title.(d)Administrative support servicesThe Commission may enter into agreements with the Administrator of General Services for procurement of financial and administrative services necessary for the discharge of the duties of the Commission. Payment for such services shall be made by reimbursement from funds of the Commission in such amounts as may be agreed upon by the Chairman of the Commission and the Administrator.(e)ContractsThe Commission may—(1)procure supplies, services, and property by contract in accordance with applicable laws and regulations and to the extent or in such amounts as are provided in appropriations Acts; and(2)enter into contracts with departments, agencies, and instrumentalities of the Federal Government, State agencies, and private firms, institutions, and agencies, for the conduct of research or surveys, the preparation of reports, and other activities necessary for the discharge of the duties of the Commission, to the extent or in such amounts as are provided in appropriations Acts.7.TerminationThe Commission shall terminate 90 days after the date on which the Commission submits its report to the Congress under section 3(c).8.Authorization of appropriationsTo carry out the provisions of this Act, there are authorized to be appropriated $12,000,000.